Thomas, J.
This was an action instituted in the-circuit court of Jackson county to recover damages for personal injuries. A trial was had before a jury, and at the.close of the plaintiff’s evidence the court held that on the pleadings and evidence the plaintiff could not recover. Verdict and judgment for defendant, and plaintiff appeals. The appellant has failed to file an. abstract of the pleadings setting forth the grounds upon which he asks damages in compliance with rules 11, 12 and 13 of this court, and section 2301, Revised Statutes, 1889, and such abstract being necessary to be consulted in the determination of the assigned errors in. this cause the appeal is dismissed. Snyder v. Free, 102 Mo. 325; Long v. Long, 96 Mo. 180; Craig v. Scudder, 98 Mo. 664.
All concur.